                                              United States Bankruptcy Court
                                             Western District of Washington
In re:                                                                                                     Case No. 18-13998-CMA
Yudid Hernandez                                                                                            Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0981-2                  User: jimk                         Page 1 of 1                          Date Rcvd: Oct 18, 2018
                                      Form ID: ntcdefi                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 20, 2018.
db             +Yudid Hernandez,   4029 South 277th Pl,   Auburn, WA 98001-1330

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 20, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 18, 2018 at the address(es) listed below:
              Christina L Henry   on behalf of Debtor Yudid Hernandez mainline@hdm-legal.com,
               HenryDeGraaffPS@jubileebk.net
              Jason Wilson-Aguilar    courtmail@seattlech13.com
              United States Trustee   USTPRegion18.SE.ECF@usdoj.gov
                                                                                            TOTAL: 3




            Case 18-13998-CMA                Doc 8       Filed 10/20/18          Ent. 10/20/18 21:23:29             Pg. 1 of 2
Form ntcdefi (12/2017)
                                  UNITED STATES BANKRUPTCY COURT
                                          Western District of Washington
                                           700 Stewart St, Room 6301
                                               Seattle, WA 98101


In Re:       Yudid Hernandez                                         Case No.: 18−13998−CMA
             Debtor(s).                                              Chapter: 13


                                        NOTICE OF DEFICIENT FILING

                                          FOR INDIVIDUAL DEBTORS



NOTICE IS HEREBY GIVEN TO THE DEBTOR that the above referenced case, filed on October 17, 2018,
contains one or more filing deficiencies which must be corrected. Failure to file the missing document(s) with the
court on or before the deadline(s) stated below may result in the dismissal of this case without further notice.
Additional information, rules and forms may be obtained from the court's website at www.wawb.uscourts.gov.

DEADLINE TO CORRECT THE FOLLOWING DEFICIENCIES:




DEADLINE TO CORRECT THE FOLLOWING DEFICIENCIES:                              November 2, 2018


Summary of Your Assets and Liabilities and Certain Statistical Information − Individual
Schedules A/B thru J
Statement of Financial Affairs
Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period
Chapter 13 Plan



CREDIT COUNSELING REQUIREMENT:

This requirement has been satisfied


DATED: October 18, 2018
                                                          Mark L. Hatcher
                                                          Clerk of the Bankruptcy Court


Personal checks tendered for payment of filing fees will not be accepted from Debtor(s). The court also does not
accept credit or debit cards from Debtor(s). Please submit your payment in the form of a cashier's check or money
order made payable to the U.S. Bankruptcy Court.




         Case 18-13998-CMA            Doc 8   Filed 10/20/18      Ent. 10/20/18 21:23:29         Pg. 2 of 2
